741 N.W.2d 511 (2007)
ENGLISH GARDENS CONDOMINIUM, LLC, Plaintiff-Appellee,
v.
HOWELL TOWNSHIP, Merry Bering, and Lawrence Hammond, Defendants-Appellants.
Docket No. 132859. COA No. 269213.
Supreme Court of Michigan.
December 5, 2007.
On November 8, 2007, the Court heard oral argument on the application for leave to appeal the November 28, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(G)(1). In lieu of granting leave to appeal, we AFFIRM in part and REVERSE in part the judgment of the Court of Appeals. We reverse the holding that the township acted beyond the scope of § 20.15 of its ordinance in drawing on the letter of credit without first incurring compensable expenses. The ordinance did not prohibit the township from retaining some form of security to ensure compliance *512 with the contract. The township did not violate its ordinance when it drew on the letter of credit. We affirm the Court of Appeals in all other respects. Accordingly, we REINSTATE the judgment of the Livingston Circuit Court.